                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


JOSHUA D. COOK,

               Plaintiff,

                                                        Civil Action 2:20-cv-781
                                                        Judge James L. Graham
       v.                                               Chief Magistrate Judge Elizabeth P. Deavers


JUSTIN SICILIAN, et al.,

               Defendants.


                    ORDER AND REPORT AND RECOMMENDATION

       This matter is before the Court for consideration of Plaintiff’s Application for Entry of

Default (ECF No. 17), Motion for Default Judgment (ECF No. 18), Motion for Request of Leave

of Court (ECF No. 19), and Motion for Injunction (ECF No. 20). In his Motion for Request of

Leave of Court, Plaintiff asserts that Defendants have avoided service and requests that the Court

complete personal service on Defendants. (ECF No. 19.) In his Motion for Injunction, Plaintiff

requests an order directing Defendants to stop avoiding service of summons. (ECF No. 20.)

       Federal Rule of Civil Procedure 55 sets forth the two-step sequential procedure for

obtaining default judgment. A party must first apply for and obtain an entry of default from the

Clerk. Fed. R. Civ. P. 55(a). The Clerk must enter default “[w]hen a party against whom a

judgment for affirmative relief is sought has failed to plead or otherwise defend, and that failure

is shown by affidavit or otherwise[.]” Id. “There must be effective service of process on a

defendant before an entry of default can be made, however. Without proper service of process,

the district court is without jurisdiction to make an entry of default against a defendant.” Stewart
v. X-Treme Elec. Scooters, No. 1:13 CV 01535, 2015 WL 128010, at *2 (N.D. Ohio Jan. 8,

2015).

         Here, the docket reflects that service of process was completed on all Defendants on

February 28, 2020. (ECF No. 15.) The deadline for Defendants to plead or otherwise move in

response to the Complaint is March 20, 2020. (Id.) Defendants timely filed an Answer on

March 17, 2020. (ECF No. 22.) For these reasons, Plaintiff’s Motion for Request of Leave of

Court (ECF No. 19) and Motion for Injunction (ECF No. 20) are both DENIED AS MOOT. It

is, therefore, RECOMMENDED that the Clerk deny the Application for Entry of Default (ECF

No. 17). It is FURTHER RECOMMENDED that Plaintiff’s Motion for Default Judgment

(ECF No. 18) be DENIED.

                                PROCEDURE ON OBJECTIONS

         If any party seeks review by the District Judge of this Report and Recommendation, that

party may, within fourteen (14) days, file and serve on all parties objections to the Report and

Recommendation, specifically designating this Report and Recommendation, and the part in

question, as well as the basis for objection. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

Response to objections must be filed within fourteen (14) days after being served with a copy.

Fed. R. Civ. P. 72(b).

         The parties are specifically advised that the failure to object to the Report and

Recommendation will result in a waiver of the right to de novo review by the District Judge and

waiver of the right to appeal the judgment of the District Court. See, e.g., Pfahler v. Nat’l Latex

Prod. Co., 517 F.3d 816, 829 (6th Cir. 2007) (holding that “failure to object to the magistrate

judge’s recommendations constituted a waiver of [the defendant’s] ability to appeal the district




                                                   2
court’s ruling”); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005) (holding that

defendant waived appeal of district court’s denial of pretrial motion by failing to timely object to

magistrate judge’s report and recommendation). Even when timely objections are filed,

appellate review of issues not raised in those objections is waived. Robert v. Tesson, 507 F.3d

981, 994 (6th Cir. 2007) (“[A] general objection to a magistrate judge’s report, which fails to

specify the issues of contention, does not suffice to preserve an issue for appeal . . . .”) (citation

omitted)).

        IT IS SO ORDERED.

Date: March 18, 2020                              /s/ Elizabeth A. Preston Deavers_________
                                                  ELIZABETH A. PRESTON DEAVERS
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                                   3
